This is the ordinary action to recover damages for injuries to a shipment *Page 448 
of cattle from Saginaw, Tex., to Kansas City, Mo. The acts of negligence alleged were rough handling and delay en route, so that they arrived at destination ond were sold on the market a day late. There was a judgment in favor of the plaintiff, Kerr, for $300, and the defendant the Chicago, Rock Island  Gulf Railway Company has appealed.
The first assignment of error is overruled, because the statement submitted thereunder fails to show any error. In the statement it is shown that the testimony of a witness was objected to on the ground that it appeared he did not know the usual time for the run between Saginaw and Kansas City, and his answer was a mere conclusion as to the usual running time of such a train, and that it failed to appear that he was qualified to give any testimony. The court overruled these objections, and there is nothing in the statement to show that the grounds stated were true, and therefore that the court erred in overruling them.
The same reason exists for overruling the second, third, and fourth assignments. There, according to the statements, certain testimony was objected to on the ground that it was immaterial and irrelevant and a conclusion, and the statements contain nothing to show that such person was not qualified to give an opinion upon the matters asked about.
We have carefully examined the court's charge, and are of the opinion it properly submitted to the jury the issue of appellant's negligence, and did not assume that fact against it. The length of time occupied by appellant in transporting appellee's cattle afforded sufficient evidence of negligence to justify the submission of the issue to the jury, and its explanations of such delay were not necessarily conclusive.
There is no error in the judgment, and it is affirmed.